REPLEVIN. Charlotte Cleadon avowed for one year's rent arrear ($110,) due from plaintiff as her tenant. David L. Moody made cognizance as bailiff. The plaintiff pleaded riens in arrear. On the trial the avowant proved the rent, and claimed interest upon it; and the question arose, whether the jury could find interest on the rent arrear.
The Court, referring to Digest, 304-5, said the verdict and judgment must be for the amount of the rent withoutinterest, and the verdict was rendered accordingly.